DETAILED ACTION
The following is an Allowance in response to application number 16/710,649 filed 11/11/2021. Claims 1-4, 6-12, and 14-16 are pending and are allowed. 


Reasons for Allowance
Claims 1-4, 6-12, and 14-16 were pending. Claims 1-4, 6-12, and 14-16 are now allowed. 
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-4, 6-12, and 14-16. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method and system for using financial information to generate a social graph and determine product and other offerings based on connections within the social graph to include “inputting financial transaction data associated with a plurality of users; organizing the input financial transactions based on an approximate time and location of the transactions; filtering the organized input financial transactions to extract data that identifies one or more users who experienced a same transaction event, the filtering comprising: comparing respective transactions at a same first merchant at approximately a same time, and determining if the users split a payment of a bill at the first merchant based on an association of the payment with a first set of transactions having a first same purchase amount, the number of transactions in the first set of transactions being lower than the number of transactions in a second set of transactions having a second same purchase amount, determining a connection between the one or more users when it is determined that the one or more users experienced the same transaction event; generating the financial transaction-based social graph using data that identifies the users that experienced the same transaction event and a connection strength between the users that experienced the same transaction event; querying the financial transaction-based social graph; and using the connections and user data in the financial transaction-based social graph in one or more of a collaborative filtering process or a process for profiling one or more users for a product offering.” The closest prior art found to be relevant is the cited Cheng reference. Cheng discloses using a social networking system to compare users’ transaction histories to generate a social graph of similar users and recommend products to users based on insights from the generated social graph. The teachings of Cheng fail to disclose comparing respective transactions at a same first merchant at approximately a same time, and determining if the users split a payment of a bill at the first merchant. The remaining cited prior art references of Howe, Ng, and Gutnik fail to remedy the deficiencies of Cheng. 
	 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process and machine. Step 2A, prong 1: The claims input financial data for a plurality of users, organize the financial data to determine connections between users and generating a social graph that is then used to profile users for product offerings which are commercial interactions (including advertising, marketing or sales activities). Step 2A, prong 2: The combination of additional elements of the computing device performing the steps of inputting financial transaction data associated with a plurality of users; organizing the input financial transactions based on an approximate time and location of the transactions; filtering the organized input financial transactions to extract data that identifies one or more users who experienced a same transaction event, the filtering comprising: comparing respective transactions at a same first merchant at approximately a same time, and determining if the users split a payment of a bill at the first merchant based on an association of the payment with a first set of transactions having a first same purchase amount, the number of transactions in the first set of transactions being lower than the number of transactions in a second set of transactions having a second same purchase amount, determining a connection between the one or more users when it is determined that the one or more users 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Cheng et al, US Publication No. 2014/0222636 A1, a social networking system obtains financial transaction activity for its users and allows its users to obtain reports of their spending compared to various benchmarks. The benchmarks may be for various demographic groups, networks to which the user belongs, groups of users connected to a user, or any other suitable grouping of users. The social networking system may also forecast a user's spending on a category based on the spending of other users who have similar spending profiles in other categories.
Howe, US Publication No. 2015/0120521 A1, a method and a system for generating social graphs using payment card transaction data. The method involves retrieving, by a financial transaction processing entity, information from one or more databases. The information includes purchasing and payment activities attributable to payment cardholders. The information is analyzed to determine coincident purchasing and payment transaction information of the payment cardholders. The coincident purchasing and payment transaction information is then analyzed to determine social relationships of the payment cardholders. One or more social graphs are generated based on the social relationships of the payment cardholders. The social graphs comprise multi-node graphs having edges or connectors linking the nodes. The payment cardholders are represented by the nodes. A social relationship between the payment cardholders is represented by the edges or connectors linking the nodes. The attributes of the edges or connectors are based upon information describing a characteristic of the relationship.
Ng et al, US Patent No. 9,990,621 B1
Gutnik et al, US Publication No. 2019/0205481 A1, a method includes receiving an indication that a user has created an event object with a plurality of event parameters. The method also includes accessing a social graph with nodes and edges, accessing a database associated with third-party food-service providers. The database includes several food-service parameters. The method also includes generating food-service recommendations for the event. The food service recommendations are based on (1) at least some of the event parameters, (2) at least some of the nodes and edges in the social graph, and (3) at least some of the plurality of food-service parameters. The method also includes sending the food-service recommendations in ranked order to the client system associated with the user of the online social network.
Kanaujia et al, Recommendation system for financial analytics, 2016, this paper proposes a recommender system for management and utilization of three components of salary i.e. saving, investment and expenditure. Many savings and investment consulting systems are available but no system provides effective and efficient recommendation regarding management and beneficial utilization of salary. The advantage of proposed recommended system is that it provides better suggestion to a person for saving, expenditure and investment of their salary which in turns maximizes their wealth. Due to enormous amount of data involved, Apache Hadoop framework is used for distributed processing. Apache Mahout is used for analyzing the data and implementation of the recommender system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624